On rehearing.

Ray, C. J.
This case, on rehearing, has been thoroughly re-discussed by counsel, and their respective briefs carefully re-considered by the court. The result reached by a majority of the court is, that they have not been able to concur in so much of the opinion heretofore filed as approves of instructions numbered ten and three, given in said cause. On the contrary, they are of opinion and so hold, that said instructions (especially number ten) are misleading and erroneous, and for that reason, the judgment should be reversed, and the cause remanded, and it is accordingly so ordered. It is true that instruction number three, seems to have been often approved by this court, and courts elsewhere, but as often, the courts have felt and recognized the propriety, if not necessity, of explaining and construing the same. Number three seems to state the abstract proposition somewhat too broadly as to the degree of care incumbent on the defendant. Number ten is also obnoxious to the criticism of being somewhat inconsistent with itself, if not practically abolishing the doctrine of contributory negli gence altogether; or, in other words, allows the plaintiff to recover, regardless of his own negligence contributing to his injury. See authorities cited in appellant’s briefs.
In these views, Sheewood, Black and Beace, JJ., concur; Baeclay, J., not sitting.
For myself, I adhere to the views heretofore expressed in the original opinion, in reference to *668instructions numbered three and ten. Whatever view I might entertain if the doctrine of number three was now up for the first time, I apprehend, it has been too often approved and too long acquiesced in, to be departed from, in the present case.